Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16590282 filed on 10/01/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2019-0112967, filed 09/11/2019 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase limitation regarding plurality of pin mirrors that “ are configured to deepen a depth of the image light reached”, in lines 6-8. However this limitation phrase is confusing because it is unclear what it means and how it can be treated given that it is  unclear how can something deepen a depth of the image light reached? What is meant by the phrase that the image light (is) reached? Does this limitation mean some particular structure or positioning of the pin mirrors, e.g. deep into the optical element, or some additional structures? The above limitation phrase will be treated broadly to the full extent of the recited structures.  Note that it is held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Claims 2-13 depend on claim 1 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kwon et al. (hereafter Kwon) US 20200192181 A1. 
In regard to independent claim 1, Kwon teaches (see Figs. 1-19) an electronic device (i.e. optical augmented reality (AR) device, ARD1-6, see Title, Abstract, e.g. paragraphs [02, 06-24, 32-34, 69-74, 167-169, 182-184, 189-192,202-204, 210-212], as depicted in e.g. Figs. 1-7, 13, 15, 17-19) comprising: 
an optical driving assembly including an image source panel for emitting image light (i.e. display module DD with image panel area DP DA,  displaying and emitting image light, e.g. paragraphs [70, 75-76,117-119], e.g. Figs. 1-3, 8); 
an optical element in which the emitted image light is incident and totally reflected (i.e. as lens module LM receiving incident light from DD and in which image light is totally reflected by RM pin mirrors, as depicted in e.g. Figs. 1-2, 5-6, 13-19, e.g. paragraphs [70-74]); 
a plurality of pin mirrors distributed in a region of the optical element and configured to deepen a depth of the image light reached (i.e. RM which are pin mirrors distributed in LM and as pin mirrors configured to deepen a depth of the displayed image due to pin-hole effect, see e.g. paragraphs [70, 73-74, 77-80], e.g. Figs. 1-2, 5-6, 13-19; see also 112 section above); and 
a variable lens member provided at one point of an optical path before reaching the plurality of pin mirrors (i.e. as dynamic prism module AP, between DD and pin mirrors RM, paragraphs [70,81-85, 150-152, 162, 168]) to vary a region where the image light reaches among the region where the plurality of pin mirrors are provided (i.e. as dynamic prism module AP varies where the image is provided to different positions and positions of  RM, paragraphs [70,81-85,101-109], as depicted in e.g. Figs. 3-7, 9-12). 

Regarding claim 9, Kwon teaches (see Figs. 1-19) further comprising a plurality of lens members selectively positioned on a first point on a light path between the optical element and the optical driving assembly (i.e. AP with plurality of dynamic prisms e.g. SAP1-4 selectively positioned point between DD and LM, e.g. paragraphs [151-154, 163-166], e.g. Figs. 9-10), wherein the plurality of lens members are composed of any one of a refractive lens and a diffraction element (i.e. as AP with SAP1-4 are composed as refractive lenses, paragraphs [08-18, 93-102,   155-158, 166]). 
Regarding claim 10, Kwon teaches (see Figs. 1-19) that the variable lens member is a tunable lens including a liquid lens or an electro wetting lens having a variable refractive index (i.e. as dynamic tunable lens AP is liquid crystal material LL based lens , paragraph [11, 94-102, 158-159, 166]).  
Regarding claim 11, Kwon teaches (see Figs. 1-19) that the plurality of pin mirrors (pin mirrors RM) form a grid pattern (i.e. as RM1-5,1-8 are in grid pattern, as depicted in Figs. 17-19, paragraphs [197-200, 202-204, 210-214]), and intersecting band regions among the grid pattern form a reflective region(i.e. as at least  RM1-3, are in group band RM-G1, RM6-9 are in RM-G3,  depicted in Figs. 18-19, paragraphs [202-204, 210-214]).  
Regarding claim 12, Kwon teaches (see Figs. 1-19) that the plurality of pin mirrors  (pin mirrors RM) form a grid pattern (i.e. as RM1-5,1-8 are in grid pattern, as depicted in Figs. 17-19, paragraphs [197-200, 202-204, 210-214]), and regions inside the grid among the grid pattern form a reflective region (i.e. as RM1-5,1-8 with reflective regions are inside the grid as depicted in Figs. 17-19, paragraphs [202-204, 210-214]).  
Regarding claim 13, Kwon teaches (see Figs. 1-19) that the region where the plurality of pin mirrors are provided (i.e. as region with RM in LM, as depicted in Figs. 1-7, 13-18) and a maximum region where the image light reaches by the variable lens member coincide with each other (i.e. as maximum positions where AP is designed to provide the image coincides with RM, [70,81-85,101-109], as depicted in e.g. Figs. 3-7, 9-19).


Potentially Allowable Subject Matter

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of claim 2, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest electronic device including the specific arrangement where the variable lens member includes: a plurality of lens members; and a lens moving assembly configured to move the plurality of lens members such that each lens member of the plurality of lens members is selectively positioned at a first point on an optical path reaching the plurality of pin mirrors from the image source panel, in combination with all other claimed limitations of the base and any intermediate claims. 
With respect to claims 3-8, these claims depend on claim 2 and Claim 2 would be allowable at least for the reasons stated supra. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng et al. US 20200183169 A1disloses limitations of AR headset (see Figs. 3-7, 14, paragraphs [48,103]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872